POEDEY, J.
(concurring specially). The property involved in this action belongs to the state. Under the provisions of section 5 of article i>i of our Constitution, “the property of the United States and of the state, county and municipal corporations, both real and personal, shall be exempt from taxation.”
This provision is too plain to call for interpretation by the court, or to admit of any doubt of its'meaning; but to- make sure that no such question should ever arise, the Eegislature, by section 10168 (Rev. Code) provided that:
“All mortgages, real and other property taken by such board [Rural Credits] in its business of loaning * * * shall be free from all general taxes, state, county and municipal, and shall not be subject to- state income tax.”
Because of these constitutional and statutory provisions the property involved is exempt from taxation, and the judgment and order appealed from should be reversed, and judgment directed for plaintiff.